THREADGILL, Judge.
Tracy Washington appeals the denial of a motion to withdraw his guilty plea before sentencing. Because he failed to demonstrate good cause to withdraw the plea, we affirm. We remand, however, for the written judgment to be corrected to reflect convictions for robbery with a deadly weapon and car jacking with a deadly weapon, rather than with a firearm. The State concedes, and the transcript of the plea hearing confirms, that the prosecutor agreed to such an amendment of the charges. We affirm in all other respects.
Affirmed; remanded.
PARKER, C.J., and WHATLEY, J., Concur.